     JEFFREY BOSSERT CLARK
 1
     Acting Assistant Attorney General
 2   MARCIA BERMAN
     Assistant Director, Federal Programs Branch
 3   KATHRYN L. WYER (Utah Bar No. 9846)
     U.S. Department of Justice, Civil Division
 4
     1100 L Street, N.W., Room 12014
 5   Tel. (202) 616-8475
     kathryn.wyer@usdoj.gov
 6   Attorneys for Defendants
 7
                              IN THE UNITED STATES DISTRICT COURT
 8                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                        SAN JOSE DIVISION
 9
10   AMERICAN FEDERATION OF TEACHERS,
     et al.,                                         Case No. 5:20-cv-455-EJD
11
                      Plaintiffs,
12           v.
13
     ELISABETH DEVOS, in her official capacity
14   as Secretary of Education, et al.,
15                    Defendants.
16
17   PEOPLE OF THE STATE OF CALIFORNIA               Case No. 5:20-cv-1889-EJD
     ex rel. Xavier Becerra, Attorney General of
18
     California,                                     [proposed] ORDER
19
                      Plaintiffs,                    Judge: Hon. Edward J. Davila
20
            v.
21
22   BETSY DEVOS, in her official capacity as
     Secretary of Education, et al.,
23
24                  Defendants.

25
26           The Court, having considered Defendants’ Administrative Motion for Leave to File Reply

27   in Support of Motion for Partial Reconsideration, hereby ORDERS as follows:

28           Defendants’ Motion is GRANTED. The Clerk of Court shall place Defendants’ proposed

     ORDER
     Case Nos. 5:20-cv-455-EJD, 5:20-cv-1889-EJD
 1   reply on the docket of each of the above-captioned actions, and it shall be deemed filed as of the
 2   date of this Order.
 3           IT IS SO ORDERED.
 4
             DATED: ___________, 20__
 5
                                                         _______________________________
 6                                                       EDWARD J. DAVILA
                                                         United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER
     Case Nos. 5:20-cv-455-EJD, 5:20-cv-1889-EJD
